Exhibit 10(i)


ARROW ELECTRONICS, INC.
 
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
 
(as amended and restated effective January 1, 2009)

 
 

--------------------------------------------------------------------------------

 


Table of Contents



   
Page
       
ARTICLE I
Normal and Early Retirement Benefits
 
2
       
ARTICLE II
Payment of Benefits
 
5
       
ARTICLE III
Amendment, Termination, or Curtailment of Benefits
 
11
       
ARTICLE IV
Definitions
 
14
       
ARTICLE V
Miscellaneous
 
18


 
ii

--------------------------------------------------------------------------------

 

ARROW ELECTRONICS, INC.
 
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
 
(as amended and restated effective January 1, 2009)
 
INTRODUCTION
 
Purpose of Plan.  The Arrow Electronics, Inc. Supplemental Executive Retirement
Plan (“SERP”) is an unfunded retirement plan for a select group of employees
designated as SERP participants by the Arrow Board of Directors (including the
Compensation Committee of the Board) and who have been so notified in
writing.  References below to “you” and the like are to the participants who
have been so notified.  The SERP is administered by Arrow’s Management Pension
and Investment Oversight Committee or its delegees, subject to the ultimate
authority of the Board.
 
Section 409A Compliance. In order to ensure continued compliance with the
Federal income tax laws applicable to nonqualified deferred compensation, the
Company, without formal amendment of the plan document for the SERP, made such
changes in operation of the SERP as it deemed necessary or advisable for the
period from January 1, 2005 to December 31, 2008 by reason of the enactment of
Section 409A of the Internal Revenue Code of 1986, as amended (“Section 409A”),
taking into account Notice 2005-1 and other guidance thereunder
(“Regulations”).  The Plan was amended, generally effective as of December 31,
2008, (i) to require all benefits under the SERP, other than “Grandfathered
Benefits” described below,” be payable only at a time and manner compliant with
Section 409A and the Regulations and (ii) to require that all offsets be
determined under an objective and nondiscretionary formula not under the control
of the Participant and not subject to Company discretion within the meaning of
Treas. Reg. § 1.409A-3(i).  By this further restatement, the SERP is amended to
set forth more definitively the benefit formula effective as of January 1,
2009.  In no case will a Participant’s benefit be less than the benefit accrued
under the “old Plan” as of December 31, 2008.

 
 

--------------------------------------------------------------------------------

 


Table of Contents


Page


“Grandfathered Benefits.”  If you met the requirements for retirement under the
SERP (including disability retirement) on December 31, 2004, your accrued
benefit at that date, calculated under the terms of the Plan in effect on
October 3, 2004 based solely on service and compensation up to December 31, 2004
and in accordance with provisions of the Regulations defining benefits earned
and vested on December 31, 2004, is a “Grandfathered Benefit” and will be
payable in accordance with the terms of the SERP in effect on October 3,
2004.  The provisions of the Plan set forth below apply to all benefits
hereunder in excess of the Grandfathered Benefits, hereinafter referred to as
“Section 409A Benefits.”
 
Construction.  The SERP is intended to comply and shall at all times be
administered in accordance with the provisions of Section 409A and the
Regulations.  Any ambiguities in the language of the SERP shall be resolved, and
any terms not otherwise defined shall be construed, in a manner compliant with,
Section 409A and the Regulations.  To the maximum extent permitted by law, no
provision of the SERP inconsistent with Section 409A or the Regulations shall be
valid or given any effect whatever.
 
ARTICLE I
 
Normal and Early Retirement Benefits
 
1.1          Normal Retirement Date.  Your normal retirement date is the date on
which you reach age 60, except as the Board may otherwise specify in written
notice to you (which notice shall be part of the SERP).
 
1.2          Early Retirement Date.  Your early retirement date is the date on
which your combined years of age and service equal at least 72 and you are at
least age 55, or if applicable, such other date as the Board may specify in
written notice to you (which notice shall be part of the SERP).  Fractional
years of age and service shall be combined in determining eligibility for early
retirement (or any similar determination).

 
2

--------------------------------------------------------------------------------

 


Table of Contents


Page


1.3          Retirement Income Target.  In the letter continuing your
participation in the SERP as amended and restated effective December 31, 2008,
or admitting you to participation if you were not previously a participant
(which “participation letter” shall be part of the SERP), the Board will specify
the retirement income target that will be used to determine your retirement
pension under the SERP, subject where applicable to the Other Benefits Formula
Offset and Assumed Social Security Offset to be applied as set forth
below.  Your retirement income target may be expressed either as a fixed dollar
amount or as an “income replacement percentage” applied to your Final Average
Compensation, and your retirement income based thereon shall be based on your
Years of SERP Participation.
 
1.4          Retirement Benefit Based on Income Replacement Percentage.  If your
retirement income target is based on an income replacement percentage, your
participation letter will specify the income replacement percentage assigned to
you for purposes of (i) your normal retirement pension payable on retirement at
or after your normal retirement date, and (ii) the early retirement pension that
would be payable to you on early retirement at first date of eligibility for
retirement and at each later age at which you may be eligible for early
retirement, with the percentage applicable at intervening ages being determined
on similar principles.  Your SERP normal or early retirement pension will then
be calculated by multiplying your Final Average Compensation by your applicable
income replacement percentage and then subtracting (i)) the actuarial equivalent
of your Other Benefits Formula Offset as of your actual date of retirement,
calculated based on the Plan Actuarial Assumptions, and (ii) your Assumed Social
Security Offset.
 
1.5          Other Benefits Formula Offset. The Other Benefits Formula Offset is
the sum of

 
3

--------------------------------------------------------------------------------

 

Table of Contents


Page


 (a)           an amount equal to the aggregate employer contributions to the
Arrow Electronics Stock Ownership Plan and its predecessors, and the Arrow
Electronics Savings Plan including its predecessors (excluding participant
elective contributions and voluntary rollovers) taken into account in
determining the offset for defined contribution plan benefits under the Plan in
effect prior to January 1, 2009, increased by interest at an annual rate of 7%
credited and compounded annually to December 31, 2008, as definitively
determined and recorded in the records of the Committee  as of December 31,
2008, plus
 
(b)           3% of the compensation limit applicable under section 401(a)(17)
of the Code for each calendar year beginning on or after January 1, 2009 and
ending with the calendar year in which you retire (whether early, or at or after
your normal retirement date), provided that such limit shall be prorated for
such last year based on the number of completed months therein ending prior to
your date of retirement, increased by interest at an annual rate of 7% credited
and compounded annually from December 31, 2008 to your retirement date
 
1.6          Assumed Social Security Offset.  Your Assumed Social Security
Offset shall be a monthly amount equal to fifty percent (50%) of your Assumed
Primary Insurance Amount at age 62 or later date of actual retirement
 
1.7          Retirement Benefit in a Fixed Dollar Amount.  If your income
replacement target is determined as a fixed dollar amount, the letter advising
you of your participation in the SERP will set forth the amount payable on
retirement at or after your normal retirement and at each age on which you may
be eligible for early retirement.

 
4

--------------------------------------------------------------------------------

 


Table of Contents


Page


ARTICLE II
 
Payment of Benefits
 
Section 409A Benefits shall be payable only upon your (i) Separation from
Service after reaching a retirement date hereunder, (ii) suffering a Change in
Control Termination or (iii) upon your Disability as herein defined.  If you
separate from service under any other circumstances, the SERP provides no
benefit to you or your beneficiary.
 
2.1          Separation from Service.  The terms “retirement” or “termination of
employment” and similar phrases as used in the SERP shall, as applicable, refer
to separation from service within the meaning of the Regulations, other than by
reason of death, determined by reference to the presumptive rule of Treasury
Reg. § 1.409A-1(h)(l)(ii) (under which a reasonable expectation of a permanent
reduction in the level of service to no more than 20% of the average level
during the prior 36-month or other applicable period is presumed to result in a
separation from service), and determined by treating Arrow and all Subsidiaries
as single employer.  In addition:
 
(a)           Subsidiary Change in Control Event.  If you are employed by a
Subsidiary and are affected by a Subsidiary Change which occurs after you have
reached early or normal retirement date, distribution shall thereupon be made to
you under the rules herein provided in the event of a Separation from Service,
except that no six-month delay shall be required by reason of your being a
specified employee.
 
(b)           Leaves, etc.  Your employment relationship shall be treated as
continuing while you are on military leave, sick leave, or other bona fide leave
of absence (such as temporary employment by the government) if the period of
such leave does not exceed six months, or if longer, so long as your right to
reemployment with the Company is provided either by statute or by contract.  If
the period of leave exceeds six months your right to reemployment is not
provided either by statute or by contract, the employment relationship is deemed
to terminate immediately following such six-month period.
 
(c)           Separation incident to sale of a division or other substantial
assets.  Notwithstanding the foregoing, a separation from service shall not
occur for purposes of the SERP to the extent that the Committee determines
otherwise in accordance with Treas. Reg. § 1.409A-1(h)(4).

 
5

--------------------------------------------------------------------------------

 


Table of Contents


Page


(d)           Coordination with employment agreements.  In the event that you
have an employment agreement with the Company that defines termination of
employment or separation from service in a manner consistent with the
Regulations, that definition shall govern for purpose of the SERP unless its
application would for any reason (such as effectively an impermissible change in
the time of payment of benefits) be inconsistent with the Regulations.
 
2.2          Normal Retirement Benefit.  If you separate from service on or
after your normal retirement date, you will receive a normal retirement pension
calculated as provided in Article I based on (a) your retirement income target,
Final Average Compensation (if such target is based on an income replacement
percentage), Years of SERP Participation and/or other relevant such factors set
forth in your participation letter as of your normal retirement date and (b) if
your retirement income target is based on an income replacement percentage, your
Other Benefits Formula Offset and Assumed Social Security Offset at your actual
retirement date  Your normal retirement pension will commence on the first day
of the month following your separation from service, or if you are a specified
employee as of the date of such separation from service, on the first day of the
seventh month following your separation from service.  No adjustment in your
retirement income target shall be made by reason of the delay in commencement of
your benefit between your normal retirement date and date of actual retirement.

 
6

--------------------------------------------------------------------------------

 


Table of Contents


Page


2.3          Early Retirement Benefit.
 
(a)            Based on Percentage of Final Average Compensation. If you retire
early and your SERP pension is based on a percentage of Final Average
Compensation, your benefit will be calculated in the same manner as a normal
retirement pension, but your income replacement percentage will be reduced based
on the Early Payment Discount Assumption to reflect the fact that your pension
is beginning before normal retirement. If your Years of SERP Participation at
early retirement are fewer than the maximum number of Years of SERP
Participation assumed in determining your normal retirement pension, your early
retirement pension  will be  further reduced on a pro-rata basis based on the
ratio of your actual Years of SERP Participant to such maximum The letter
admitting you to participation in the SERP will set forth the percentage of your
Final Average Compensation that would be payable to you on early retirement at
each whole age from your first date of eligibility for retirement to you’re your
normal retirement date. Your actual SERP early retirement benefit will then be
calculated by multiplying your Final Average Compensation at your early
retirement date by the reduced income replacement percentage as so determined
and subtracting the Other Benefits Formula Offset and Assumed Social Security
Offset.
 
(b)           Based on Fixed Dollar Amount. If your retirement income target is
determined as a fixed dollar amount, the letter advising you of your
participation in the SERP will set forth the amount payable on retirement at
each date on which you may be eligible for early retirement. Because the amount
is “fixed” rather than based on a percentage of Final Average Compensation, the
Other Benefits Formula Offset and Assumed Social Security Offset will not apply
 
(c)           Time of Commencement. If you separate from service on or after
your early retirement date and prior to your normal retirement date, you will be
entitled to an early retirement pension calculated as provided in Article I
based on your Final Average Compensation, Years of SERP Participation, and/or
other relevant factors set forth in your participation letter, as of your date
of separation from service.  Payment of your early retirement pension will
commence on the first day of the month following your separation from service
or, if you are a specified employee on the date of such separation from service,
on the first day of the seventh month following your separation from service.

 
7

--------------------------------------------------------------------------------

 

Table of Contents


Page


2.4          Six-month delay.  If distribution becomes due under the SERP based
on the separation from service of a Participant who is a specified employee as
of the date of such event, such distribution shall be not be made until the
first day of the seventh month after the date of separation, in an amount
actuarially increased to reflect such delay based on the Plan Actuarial
Assumptions.
 
Choice of Form of Benefit
 
Normal Form of Pension – Single Life Annuity with 60-month Guarantee
 
Under the normal form of pension, SERP pension payments are payable for your
life only.  However, if you die after your pension payments begin but before you
have received 60 monthly payments, then monthly payments will continue to your
Beneficiary in the same amount you received prior to your death, until a total
of 60 payments have been made.  No benefits are payable under the SERP if you
die before your pension payments begin.  The Other Benefits Formula Offset and
Assumed Social Security Offset described above are calculated assuming the
normal form of payment.
 
Optional Joint and 50% or 66-2/3% Surviving Spouse Annuity
 
Under this optional form of pension, your monthly pension will still be payable
for your lifetime, but in an actuarially reduced amount calculated based on the
Plan Actuarial Assumptions and without the guarantee of 60 monthly payments The
surviving spouse’s pension will be equal to either 50% or 66-2/3% of the reduced
monthly benefit you were receiving, whichever you elect.

 
8

--------------------------------------------------------------------------------

 


Table of Contents


Page


Your election to take a surviving spouse pension must be made before your
pension begins and cannot be changed after the pension begins.  If you elect
this benefit form, no benefits will be payable after the death of both you and
your spouse.  If you start to receive a reduced monthly pension under this form
and your spouse then dies before you, you will continue to receive the reduced
benefit for the remainder of your life.  If you start to receive a reduced
monthly pension under this form and you then die before your spouse, 50% or
66-2/3% of the reduced benefit (as you elected) will be paid to your surviving
spouse for the remainder of his or her life.
 
Your "spouse" for purposes of the above means and is limited to the individual
to whom you are legally married on your retirement date.  For example, that
spouse may become entitled to the survivorship pension under this option even if
the marriage should later end by divorce; and a new spouse whom you marry after
a divorce, or after your "spouse" as defined above may die, will not be entitled
to benefits under this optional form.
 
Your election of an optional benefit form can be revoked by you (without the
consent of your spouse or any other person) at any time prior to the date as of
which payment is to begin, but not thereafter.  If you elect a Joint and
Surviving Spouse Annuity and your spouse dies (or you become divorced) before
your retirement, your election will automatically be revoked and your benefit
will then be payable in the normal form.

 
9

--------------------------------------------------------------------------------

 

Table of Contents


Page


Early Payment Upon Certain Events
 
Change in Control Termination
 
(1)           If there is a Change in Control of Arrow, and within 24 months
after such Change in Control you separate from service either (a) involuntarily
other than for Cause or Disability or (b) voluntarily for Good Reason, your
separation from service is considered to be a “Change in Control
Termination.”  For this purpose, “Change of Control of Arrow” shall mean a
change in control event as defined in the Regulations that also qualifies as a
“Change in Control” under the definition contained in Arrow’s standard form of
change in control agreement, and “Cause” shall have the meaning given in such
agreement.  If the definition in Arrow's standard form of such agreement shall
subsequently be revised or there shall cease to be a standard form of such
agreement, the definition in the prior sentence shall continue to govern for
purposes of this Agreement unless the Committee shall otherwise direct and the
change in such definition is permitted to be given effect under the Regulations.
 
(2)           If you incur a “Change in Control Termination” after attaining age
50 and prior to either your early retirement date or normal retirement date,
then except as otherwise provided in paragraph 3 below, you will receive your
Section 409A Benefit accrued to your date of termination in the form of a normal
retirement pension beginning on the first day of the month coincident with or
next following the date you attain age 60, calculated based on your Years of
SERP Participation as of your date of termination as if your date of termination
were an early retirement hereunder but without any discount for early payment.
 
(3)           If you were a participant in the SERP and had attained age 50 and
completed 15 years of SERP participation prior to January 1, 2002, and
thereafter incur a “Change in Control Termination,” paragraph 2 above will not
apply and you will receive beginning on the first day of the month following the
termination (in addition to any Grandfathered Benefit payable),  the greater of
(i) the normal retirement benefit you would have received under the terms of the
SERP as in effect on December 31, 2001 based on your aggregate service to
December 31, 2008, less the amount of any Grandfathered Benefit payable, or (ii)
your Section 409A Benefit calculated based on your Years of SERP Participation
as of your termination date as if your termination were an early retirement
hereunder and reduced for payment prior to normal retirement date based on the
Early Payment Discount Assumption,  in lieu of any other benefit under the Plan.

 
10

--------------------------------------------------------------------------------

 

Table of Contents


Page


Disability.
 
If you incur Disability prior to either your early retirement date or normal
retirement date or change of control termination, your Section 409A Benefit
accrued to your date of Disability, calculated based on your Years of SERP
Participation as if your Disability were an early retirement hereunder and
reduced for payment. Prior to normal retirement date based on the Early Payment
Discount Assumption, will be become payable on the first day of the month
following your normal retirement date; provided, that any SERP pension payments
will be reduced by the full amount of any disability benefits you receive for
the same period that are attributable to Company contributions.  “Disability”
for purposes hereof shall mean the Participant’s inability to perform each and
every duty of his or her occupation or position of employment as a result of a
medically determinable physical or mental impairment that can be expected to
result in death or to last for a continuous period of not less than 12 months,
provided that the Participant by reason thereof either (a) is unable to engage
in any substantial gainful activity or (b) receives income replacement benefits
for a period of not less than 3 months under an accident and health plan
maintained by the Employer or a Subsidiary.  Notwithstanding the foregoing, a
determination of total disability by the Social Security Administration shall be
conclusive proof of Disability.
 
ARTICLE III
 
Amendment, Termination, or Curtailment of Benefits
 
Period of participation.  Your participation in the SERP begins on the date
designated by the Board.  The Board may act at any time to end your
participation or to suspend your accrual of additional benefits or modify on a
prospective basis the formula for determining your benefits hereunder.

 
11

--------------------------------------------------------------------------------

 

Table of Contents


Page


Amendment or Termination.  The Board reserves the right to amend or terminate
the SERP at any time.  However, no such action may adversely change any benefit
you (or your spouse or beneficiary) are currently receiving, or in any other
case, reduce the amount of your benefit accrued under the Plan as of the date of
such action or adversely affect the right of the participant (and the
participant’s beneficiary or surviving spouse, if applicable) to receive payment
in respect of such amount upon completion by the participant of the conditions
precedent to entitlement to a retirement pension as they exist under the terms
of the SERP in effect immediately prior to such action, and at the time and on
the terms then in effect, except with your consent.  A termination of the Plan
shall not cause the acceleration of payments under the Plan unless the Committee
determines, after consultation with counsel, that the terms and conditions of
such termination are within exceptions provided by applicable regulations to the
general Section 409A prohibition against acceleration.  Notwithstanding anything
herein to the contrary, the Board shall have the right and power to adopt any
and all such amendments to the SERP as it shall deem necessary or advisable to
ensure compliance with Section 409A and the Regulations, including amendments
with retroactive effect.
 
Termination of SERP Benefits/Effect of Competition
 
When you become eligible for SERP payments, your annual SERP pension will be
paid to you in monthly installments.  Payments will end with the payment for the
month in which you die, except for any benefits payable to your beneficiary on
your death before receiving at least 60 monthly payments, if your pension was
payable in the normal form described above (or for any surviving pension to your
spouse, if your pension was paid as a surviving spouse pension as described
above), or earlier if you compete with Arrow, as defined below.

 
12

--------------------------------------------------------------------------------

 


Table of Contents


Page


You compete with Arrow if, directly or indirectly, alone, as an employee, agent,
independent contractor, lender, consultant, owner, partner or joint venturer, or
as an officer, director, or stockholder of any corporation, or otherwise, are
employed by, participate in, are engaged in, or are connected with any person or
entity which is engaged in a business of the type and character engaged in, and
competitive with that conducted by Arrow.  Ownership of 3% or less of the stock
or other securities of a corporation, the stock of which is listed on a national
securities exchange or is quoted on the NASDAQ National Market, will not
constitute a violation of this provision, so long as you do not in fact have the
power to control, or direct the management of, or are not otherwise associated
with, such corporation.
 
The provision terminating SERP benefits if you compete with Arrow as described
above will not be applicable if your payments are made on account of a Change In
Control Termination as defined in Part II hereof, or if your termination of
employment would constitute a Change In Control Termination except for your
failure to have the 15 years of SERP participation required for individuals who
became participants in the SERP prior to January 1, 2002.
 
Prior Plan Benefit Protected
 
If you were a participant in the SERP as in effect on December 31, 2001, your
Section 409A Benefit, when added to your Grandfathered Benefit, will not be less
than the amount you would have received under the SERP as in effect on December
31, 2001 as increased for service through December 31, 2008.  Any additional
benefit provided under this paragraph shall be determined by treating references
to retirement or termination of employment under such predecessor plan as
meaning Separation from Service as defined herein and shall be payable in the
time and manner provided for under this amended SERP upon Separation from
Service with vested rights.

 
13

--------------------------------------------------------------------------------

 


Table of Contents


Page


ARTICLE IV
 
Definitions:
 
“Arrow” means Arrow Electronics, Inc., or any successor thereof by merger,
consolidation, purchase of substantially all of its business and assets, or
otherwise.
 
“Assumed Primary Insurance Amount” means the primary insurance amount calculated
to be payable on a monthly basis on your attainment of age 62 or year of
retirement if later (excluding any benefit payable on behalf of a spouse or
other dependent) as provided under the Federal Social Security Act or any other
similar applicable national benefit program as in effect on such date,
determined on the following assumptions, notwithstanding facts to the contrary:

 
14

--------------------------------------------------------------------------------

 


Table of Contents


Page


(1)           Your salary history will begin with calendar year 1951 or the
calendar year you attain age 22, whichever is later, and end with the calendar
year preceding the later of the calendar year in which you attain age 62 or your
calendar year of retirement, including years in which you were not employed by
the Company (the “Salary History Period”);
 
(2)           If you retire prior to age 62, the Social Security wage base for
each year until the year you attain age 62 will be assumed to be the Social
Security wage base in effect in your year of retirement;
 
(3)           You will be deemed to have earned wages in excess of the Social
Security Act wage base during each year of your Salary History Period.
 
(4)           You will be deemed to have been employed in the United States
during each year of the Salary History Period.
 
“Board” means the Board of Directors of Arrow or any duly constituted committee
thereof, including the Compensation Committee.
 
“Beneficiary” means your beneficiary is the person (including a trust, estate,
foundation, or other entity) you designate (at such time and in such manner as
the Committee shall authorize) to receive the death benefit (if any) payable
upon death after commencing to receive benefits, and before receiving at least
60 payments.  If an individual is designated as beneficiary and dies prior to
becoming entitled to benefits hereunder (or if no valid designation of
beneficiary is in effect for any other reason), your beneficiary shall be your
surviving spouse, if any, and otherwise shall be your estate unless otherwise
provided in the beneficiary designation.
 
"Code" means the Internal Revenue Code of 1986, as it may be from time to time
amended, or corresponding provisions of subsequent law.

 
15

--------------------------------------------------------------------------------

 


Table of Contents


Page


“Committee” means Arrow’s Management Pension and Investment Oversight Committee.
 
“Company” means Arrow and its Subsidiaries and their predecessors.
 
“Early Payment Discount Assumption” means interest credited and compounded
annually at an annual rate of 7%.for each year (or fraction thereof in completed
months) between your retirement date and your normal retirement date.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
 
“Final Average Compensation” means your highest average annual Performance Based
Compensation (base salary plus targeted incentive compensation) for any three
calendar years (which need not be consecutive) in the last five consecutive
calendar years ending prior to your retirement (or such other period as the
Board may specify), determined before reduction by any election to (i) make
401(k) contributions under the Arrow Electronics Savings Plan, (ii) defer
compensation under any other elective deferred compensation plan, or (iii) pay
the cost of health or other benefits with pre-tax contribution, and excluding
all events payments made pursuant to stock appreciation rights, or otherwise
pursuant to any plan for the grant of stock options, stock, or other stock
rights.
 
“Plan Actuarial Assumptions” means interest at an annual rate of 7% compounded
annually and the applicable mortality table in effect under section 417(e)(3)(A)
of the Code in November prior to the calendar year in which payment is to begin.
 
“Specified Employee” means “specified employee” as determined in accordance with
the procedures adopted by the Company in accordance with the Regulations for
purposes of its nonqualified deferred compensation plans subject to Section
409A.

 
16

--------------------------------------------------------------------------------

 


Table of Contents


Page


“Subsidiary” means a subsidiary or affiliate that is a member of the same
controlled group as Arrow within the meaning of section 414(b) or (c) of the
Code.
 
“Subsidiary Change of Control Event” means a change in control event with
respect to a Subsidiary within the meaning of the Regulations, pursuant to which
Arrow ceases to have direct or indirect ownership of at least fifty-one percent
(51%) of the value of the total equity or total combined voting power in respect
of the Subsidiary.
 
“Years of SERP Participation” means your years of participation to your
retirement date in the SERP as amended from time to time and in its predecessor
plans, including the Unfunded Pension Plan for Selected Executives of Arrow
Electronics, Inc. effective January 1, 1990. In addition, the determination of
your income replacement percentage as set forth in the letter or notice your
receive as described in Sections 1.3 and 1.4 may assume a minimum number of such
years at your normal retirement date (which need not be the same as your
projected years of service to normal retirement date). Years of SERP
participation will be calculated in years and fractions of a year in completed
months.  In cases where the Board concludes that special circumstances so
warrant (such as, but not limited to, when an executive is hired from a prior
employer and after taking into account benefits accrued and/or lost under the
prior employer’s plans), you may be granted additional years of SERP
participation.  Any such grant shall be evidenced by written notice to the
affected participant.

 
17

--------------------------------------------------------------------------------

 


Table of Contents


Page


ARTICLE V
 
Miscellaneous
 
5.1          Committee.
 
(a)           The Plan shall be administered by the Committee.  The Committee
shall have the responsibility, power and discretion to make all determinations,
including as to matters of fact and construction and interpretation of the SERP,
authorized or required of it by the terms of the SERP or deemed useful in
carrying out its responsibilities hereunder.  Except as the Compensation
Committee of the Board may otherwise determine, all such determinations shall be
final and binding on all persons.  No member of the Committee shall be entitled
to act on or decide any matter relating specifically to such member.
 
(b)           The Committee shall have all powers and discretion necessary or
helpful for purposes of administration of the SERP.  Without limiting the
generality of the foregoing, the Committee shall have the power and discretion
to determine the benefits to which any participant, beneficiary, or spouse is or
may become entitled to under the SERP, and to adopt such rules and procedures as
it deems advisable to carry out its responsibilities hereunder.
 
(c)           The Committee shall adopt procedures for applying for benefits and
appealing a denial of benefits in accordance with applicable regulations under
ERISA, under which the final determination of such appeal shall be made by the
Compensation Committee of the Board.
 
(d)           The Committee may allocate any of its responsibilities, powers and
discretion under the SERP to one or more members of the Committee and delegate
any of such responsibilities, powers and discretion to persons not members of
the Committee (alone or together with one or more members of the
Committee).  The actions taken by any member or members of the Committee or any
other such persons in the exercise of responsibilities, powers and discretion
delegated hereunder shall have the same valid and binding effect under the SERP
as action by the full Committee.
 
5.2          Direction to pay benefits.  All benefit payments under the SERP
shall be upon and in accordance with the written directions of the Committee or
its agent.

 
18

--------------------------------------------------------------------------------

 

Table of Contents


Page


5.3          Liability limited; indemnification.  The members of the Committee
and each of them shall be free from all liability, joint and several, for their
acts and conduct, and for the acts and conduct of any duly constituted
agents.  Arrow shall indemnify and save them harmless from the effects and
consequences of their acts and conduct in such official capacity except to the
extent that such effects and consequences flow from their own willful
misconduct.  Under no circumstances will members of the Committee be personally
liable for the payment of SERP benefits.
 
5.4          Payment to incompetent.  If any participant, beneficiary, or spouse
entitled to benefits under the SERP shall be legally incompetent (or shall be a
minor), such benefits may be paid in one or more of the following ways, as the
Committee in its sole discretion s hall determine:
 
(a)           To the legal representatives of the participant, beneficiary, or
spouse;
 
(b)           Directly to such participant, beneficiary, or spouse;
 
(c)           To the spouse or guardian of such participant, beneficiary, or
spouse or to the person with whom such participant, beneficiary, or spouse
resides.
 
Payment to any person in accordance with these provisions will, to the extent of
the payment, discharge Arrow, and none of the foregoing or the Committee will be
required to see to the proper application of any such payment.  Without in any
manner limiting these provisions, in the event that any amount is payable
hereunder to any legally incompetent participant, beneficiary, or spouse, the
Committee may in its discretion utilize the procedures described in the
following section.

 
19

--------------------------------------------------------------------------------

 

Table of Contents


Page


5.5          Doubt as to right to payment.  If any doubt exists as to the right
of any person to any benefits hereunder or the amount of time of payment of such
benefits (including, without limitation, any case of doubt as to identity, or
any case in which notice has been received from any person claiming any interest
in amounts payable hereunder, or any case in which a claim from other persons
may exist by reason of community property or similar laws), the Committee will
be entitled, in its discretion, to direct that payment of such benefits be
deferred until order of a court of competent jurisdiction, or to pay such sum
into court in accordance with appropriate rules of law in such case then
provided, or to make payment only upon receipt of a bond or similar
indemnification (in such amount and in such form as is satisfactory to the
Committee).
 
5.6          Withholding.  All payments under the SERP shall be subject to any
applicable withholding requirements imposed by any tax or other law.
 
5.7          Source of payment.  All benefits under the SERP shall be paid by
Arrow out of general assets, and any rights of a participant, beneficiary, or
spouse under the SERP shall be mere unsecured contractual rights.  Arrow and the
participants intend that any arrangements made to assist Arrow to meet
obligations under the SERP shall be unfunded for tax purposes and for purposes
of Title I of ERISA, and no trust, security, escrow, or similar account shall be
established in connection with the SERP.  Arrow has, however, established a
“rabbi trust” to assist in meeting its obligation to pay benefits under the
SERP, and amounts paid from any such rabbi trust shall discharge the obligations
of Arrow hereunder to the extent of the payments.  No participant, beneficiary,
or spouse shall have a preferred claim on or beneficial ownership interest in
the assets of such rabbi trust.  If a participant shall be employed by a
subsidiary of Arrow, the subsidiary shall be jointly and severally liable with
Arrow for the payment of benefits hereunder to that participant, and references
to “Arrow” in the preceding provisions of this Section 5.7 shall include such
subsidiary.

 
20

--------------------------------------------------------------------------------

 

Table of Contents


Page


5.8          Spendthrift clause.  Except as otherwise provided by law, no
benefit, distribution, or payment under the SERP may be anticipated, assigned
(either at law or in equity), alienated, or subject to attachment, garnishment,
levy, execution, or other legal or equitable process.
 
5.9          Reimbursement of legal expenses.  In the event that any dispute
shall arise between a participant and Arrow relating to rights under the SERP,
and it is determined by agreement between the parties, or by a final judgment of
a court of competent jurisdiction that is no longer subject to appeal, that the
participant has been substantially successful in such dispute, reasonable legal
fees and disbursements of the participant in connection with such dispute shall
be paid by Arrow.
 
5.10        Usage.  Whenever applicable, the singular, when used in the SERP,
will include the plural.
 
5.11        Data.  Any participant, beneficiary, or spouse entitled to benefits
under the SERP must furnish to the Committee such documents, evidence, or
information as the Committee considers necessary or desirable for the purpose of
administering the SERP.
 
5.12        Separability.  If any provision of the SERP is held invalid or
unenforceable, its invalidity or unenforceability will not affect other
provisions of the SERP, and the SERP will be construed and enforced as if such
provision had not been included therein.
 
5.13        Captions.  The captions contained herein are inserted only as a
matter of convenience and for reference and in no way define, limit, enlarge, or
describe the scope or intent of the SERP; nor shall they, in any way, affect the
SERP or the construction of any provision thereof.

 
21

--------------------------------------------------------------------------------

 

Table of Contents


Page


5.14        Name.  The SERP may be known as the Arrow Electronics, Inc.
Supplemental Executive Retirement Plan
 
5.15        Governing law.  The SERP is intended to constitute an unfunded plan
of deferred compensation for a select group of management or highly compensated
employees, within the meaning of sections 201(2), 301(a)(3) and 401(a)(1) of
ERISA, and no individual shall be eligible to participate in the SERP unless he
is a member of such a group.  If an individual formerly so eligible ceases to be
a member of such a group, his participation and accrual of additional benefits
shall be suspended, but benefits previously accrued shall not be reduced
thereby.  Except to the extent preempted by federal law, the SERP shall be
construed and governed in all respects according to the laws of the State of New
York, where it is adopted, without regard to principles of conflict of laws.
 
5.16        Right of discharge reserved.  The establishment of the SERP shall
not be construed to confer upon an employee or participant any legal right to be
retained in the employ of Arrow or give any employee or any other person any
right to benefits, except to the extent expressly provided hereunder.  All
employees will remain subject to discharge to the same extent as if the SERP had
never been adopted, and may be treated without regard to the effect such
treatment might have upon them under the SERP.
 
5.17        Grantor trust agreement/change of control.  The powers, rights and
duties of the Trustee under any rabbi trust created for the purpose of assisting
Arrow in meeting its obligations under the SERP shall, following a “Change of
Control” as defined in the trust agreement for such Trust, govern and prevail to
the extent inconsistent with any of the provisions of the SERP, including
without limitation SERP provisions making the Committee’s determinations final
and binding (except as determined by the Compensation Committee of the Board),
and provisions giving the Committee power and discretion to invoke the
procedures described in Sections 5.4 and 5.5, to make the determinations and
give directions with respect to the payment of benefits as provided in Section
5.2 above, including adopting a claims procedure as described in Section
5.1(c).  Arrow shall make such contributions to such Trust as shall be required
under the terms of such trust agreement, including, without limitation, such
contributions as may be required thereunder upon an individual participant’s
retirement or disability, or as may be required with respect to all participants
upon any Potential Change of Control or Change of Control as such terms are
defined in such trust agreement.

 
22

--------------------------------------------------------------------------------

 

Table of Contents


Page


5.18        Relationship to other agreements.  In the event that an employment
or other agreement with a participant substitutes a different or modified
benefit formula or other provisions for the income replacement target or certain
other provisions of the SERP, the benefits of such participants under the SERP
shall be determined based on the provisions of such agreement to the extent
consistent with Section 409A or the Regulations.
 
5.19        Acceleration Generally Prohibited.  No acceleration of payments
under the SERP shall be permitted except as authorized by the
Regulations.  Without limiting the generality of the foregoing:
 
(1)          Ethics or conflict of interest requirements.  Distribution may be
accelerated as may be necessary to comply with ethics or conflict of interest
requirements in accordance with Treasury Reg. § 1.409A-3(j)(4)(iii).
 
(2)          Payment of employment taxes.  Distribution may be accelerated in
order to pay the Federal Insurance Contributions Act (FICA) tax imposed under
section 3101, section 3121(a) and section 3121(v)(2) of the Code on deferrals
under the SERP (the “FICA Amount”), Federal, state, local or foreign wage
withholding taxes on the FICA Amount, and additional wage withholding taxes
attributable to the pyramiding of wages subject to withholding and
taxes.  Acceleration shall be permitted under this paragraph (2)  only to the
extent that Committee determines that such tax obligations cannot be readily met
from other sources, and the total payment under this paragraph (2) shall not
exceed the aggregate of the FICA Amount and related income tax withholding.

 
23

--------------------------------------------------------------------------------

 


Table of Contents


Page


To evidence the adoption of this amended and restated Arrow Electronics, Inc.
Supplemental Executive Retirement Plan, the undersigned has, pursuant to
direction of the Management Pension and Investment Oversight Committee, under
authority given by the Compensation Committee the Board of Directors, has
executed this Plan document this 10th day of December, 2009, effective as of
January 1, 2009.
 
/s/ Peter S. Brown
 Senior Vice President and General Counsel




 
24

--------------------------------------------------------------------------------

 